                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DIANA ROHRBAUGH,                                                            No. 4:18-CV-00887

                               Plaintiff,                                       (Judge Brann)
                v.
                                                                                (Magistrate Judge Saporito)
    NANCY BERRYHILL,
    Acting Commissioner of Social
    Security,
              Defendant.



                                                                 ORDER

                                                               April 30, 2019

              This matter is an action for social security benefits which have been denied

by both the Acting Commissioner of Social Security, and prior to that by an

administrative law judge. Plaintiff filed the instant action on April 25, 2018, and it

was jointly assigned to the undersigned and to a magistrate judge. Upon

designation, a magistrate judge may “conduct hearings, including evidentiary

hearings, and . . . submit to a judge of the court proposed findings of fact and

recommendations.”1 Once filed, this report and recommendation is disseminated

to the parties in the case who then have the opportunity to file written objections.2



                                                            
1
       28 U.S.C. 636(b)(1)(B).
2
       28 U.S.C. 636(b)(1).
              On April 12, 2019, Magistrate Judge Joseph F. Saporito, Jr., to whom this

matter is jointly assigned, issued a well-written and thorough report and

recommendation recommending that I affirm the decision of the Commissioner of

Social Security denying Plaintiff social security benefits.

              Plaintiff filed her objections to the report and recommendation on

April 26, 2019. When objections are timely filed, the District Court must conduct

a de novo review of those portions of the report to which objections are made.3

Although the standard of review for objections is de novo, the extent of review lies

within the discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.4 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”5 Regardless of

whether timely objections are made by a party, the District Court may accept, not




                                                            
3
       28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
4
       Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz, 447
       U.S. 667, 676 (1980)).
5
       Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply Intern.,
       Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
       (3d Cir.1987) (explaining that judges should give some review to every report and
       recommendation)).


                                                               -2-
accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.6

              Because I write solely for the parties, I will not restate the facts, but will

instead adopt their recitation as set forth by the magistrate judge. I have conducted

a de novo review here and found no error. Plaintiff’s objections here are merely

restatements of her prior arguments that have been previously and correctly

addressed by the magistrate judge. In short, to her first objection that substantial

evidence did not support the administrative law judge’s evaluation as to Plaintiff’s

non-severe impairments, the magistrate judge deftly addressed this argument on

pages 20-22 of his report and recommendation. As to Plaintiff’s second objection

that the administrative law judge erred in applying Social Security Regulation 16-

3p, specifically in analyzing Plaintiff’s own statements regarding her symptoms,

the magistrate judge fully and correctly addressed this argument on pages 5-9 and

23-29 of his report and recommendation.

              AND NOW, IT IS HEREBY ORDERED that:

              1.             Magistrate Judge Joseph F. Saporito, Jr.’s April 12, 2019 Report and

                             Recommendation, ECF No. 12, is ADOPTED in full.

              2.             The decision of the Commissioner of Social Security is AFFIRMED.



                                                            
6
       28 U.S.C. § 636(b)(1); Local Rule 72.31.


                                                               -3-
3.   Final Judgment is entered in favor of Defendant and against Plaintiff

     pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. §

     405(g).

4.   The Clerk is directed to close the case file.



                                       BY THE COURT:



                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -4-
